Citation Nr: 0109181	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
rendered by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement (NOD) was received in December 1999, a 
statement of the case was issued in February 2000, and a 
substantive appeal was received in February 2000.  

The veteran appeared and testified at a February 2001 hearing 
before the undersigned Board Member sitting at the RO.  At 
the time of the hearing, the veteran submitted additional 
evidence along with a written waiver of RO consideration of 
such evidence pursuant to 38 C.F.R. § 20.1304(c) (2000).  
Moreover, the hearing transcript reflects that the veteran 
raised a new issue of entitlement to service connection for 
tinnitus.  Therefore, this issue is hereby referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  By rating decision in February 1978, the RO denied 
entitlement to service connection for defective hearing; a 
notice of disagreement was not received to initiate an appeal 
from that determination.  

2.  Certain items of evidence received since the February 
1978 rating decision bear directly and substantially upon the 
specific matter under consideration, are neither cumulative 
nor redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

3.  The veteran has bilateral hearing loss disability as 
defined by VA regulations. 

4.  The veteran's bilateral hearing loss disability is 
related to his period of active military service.


CONCLUSIONS OF LAW

1.  The February 1978 rating decision denying entitlement to 
service connection for defective hearing is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss has therefore been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Bilateral hearing loss was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.385 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1978 rating decision denied service connection for 
defective hearing.  As the veteran did not file a NOD, this 
rating decision became final pursuant to 38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is presented 
or secured, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.  The September 1999 rating decision denied the 
veteran's attempt to reopen his claim, and the present appeal 
ensued. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis was applied.  See 
Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a) since the last final disallowance.  If so, then 
the second step is to look to the merits of the claim after 
ensuring that the assistance required under the Veterans 
Claims Assistance Act of 2000 have been met.  

The evidence associated with the record since the February 
1978 rating decision includes two private audiological 
evaluations from the Nalle Clinic dated in October 1994 and 
January 1999, which show that the veteran currently suffers 
from hearing loss.  There is also a February 2001 medical 
opinion from the Nalle Clinic stating that the veteran 
suffers from a "pattern of hearing loss [that] is associated 
with exposure to loud noise environments.  It would be likely 
that military service and exposure to this type of loud noise 
would result in this hearing loss pattern." 

The Board finds that the evidence described above, which was 
received subsequent to the February 1978 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Before turning to the merits of the claim, the Board observes 
that the record includes service medical records as well as 
private medical records dated in the 1990's and 2001.  The 
veteran has been furnished notice of applicable laws and 
regulations and has had the opportunity to present testimony 
at a Board hearing.  The Board finds that the evidence of 
record adequately addresses the critical elements of the 
veteran's claim and that there has been substantial 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  To the extent that any deficiency in 
notice and assistance compliance may arguably exist, there is 
no resulting prejudice to the veteran in view of the 
following decision of the Board. 

With regard to the merits of the claim, the Board first notes 
that applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board also observes that in order to determine whether 
the veteran has incurred service-connected hearing 
impairment, the Board must first analyze whether the veteran 
is shown to be hearing impaired by VA standards, pursuant to 
38 C.F.R. § 3.385, which states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A review of the October 1994 and January 1999 audiological 
evaluations from the Nalle Clinic demonstrate that the 
veteran meets the criteria for bilateral hearing impairment 
as defined by the applicable regulation, 38 C.F.R. § 3.385, 
on the basis that at least a 40 dB loss was detected in both 
ears at the applicable puretone thresholds. 

With the veteran's current bilateral hearing loss established 
by VA standards, it still must be determined whether such 
hearing loss is causally or etiologically related to service.  
In making this determination, the Board first looks to the 
service medical records (SMRs), which includes an April 1969 
examination upon entry into service showing that puretone 
threshold testing of the right ear revealed the following 
readings: 0 dB at 500 hertz; 5 dB hertz at 1000 hertz; 0 dB 
at 2000 hertz; -5 dB at 3000 hertz; and -5 dB at 4000 hertz.  
Left ear testing revealed -5 dB at 500 hertz; 5 dB hertz at 
1000 hertz; 5 dB at 2000 hertz; 5 dB at 3000 hertz; and -5 dB 
at 4000 hertz.  The November 1971 examination upon separation 
from service shows that puretone threshold testing of the 
right ear revealed the following readings: 5 dB at 500 hertz; 
10 dB hertz at 1000 hertz; 10 dB at 2000 hertz; and 0 dB at 
4000 hertz.  Left ear testing revealed 10 dB at 500 hertz; 5 
dB hertz at 1000 hertz; 15 dB at 2000 hertz; and 20 dB at 
4000 hertz.

As was alluded to earlier, there is no evidence of hearing 
loss by VA standards until October 1994, nearly 25 years 
after the veteran was discharged from service.  However, the 
February 2001 medical opinion from the private Nalle clinic 
states that the veteran's June 1969 and November 1971 hearing 
tests from service were reviewed, and that those "tests show 
a marked change in findings with confirmed high frequency 
hearing loss."  As was noted earlier, this medical opinion 
concluded that the pattern of hearing loss exhibited by the 
veteran is associated with exposure to loud noise 
environments that he is likely to have sustained in service. 

At this point, the Board notes that the lack of any evidence 
that the veteran exhibited hearing loss by VA standards 
during service is not fatal to his claim. The laws and 
regulations do not require in service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. §3.385 . . . For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

The Board notes that the veteran submitted a written 
statement in February 2000 explaining that he was regularly 
exposed to loud noise throughout service.  The record also 
incudes service records documenting his duties which support 
his contentions.  The Board further finds the various 
statements and testimony offered by the veteran regarding 
noise exposure during service to be credible. 

In sum, the evidence of record shows that the veteran was 
exposed to acoustic trauma in service, exhibited an upward 
shift in tested puretone thresholds during service, and 
currently suffers from bilateral hearing loss in accordance 
with VA standards that has been attributed to noise exposure 
in service by a medical professional.  The Board concludes 
that service connection for bilateral hearing loss is 
therefore warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

